In a matrimonial action, the defendant husband appeals from so much of a judgment of divorce of the Supreme Court, Queens County, dated October 9, 1979, as directed him to pay a counsel fee of $4,000. Judgment modified, on the facts, by reducing the counsel fee to $1,500. As so modified, judgment affirmed insofar as appealed from, without costs or disbursements. Under the circumstances of the case, the counsel fee awarded was excessive to the extent indicated herein. Titone, J. P., Mangano, Gulotta and Cohalan, JJ., concur.